Citation Nr: 0032565	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  94-41 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation from an original grant of service connection for 
dermatofibroma.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1993.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision, wherein the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for 
dermatofibroma and assigned a noncompensable evaluation 
therefor.  This appeal 

ensued, and, in August 1997, the case was remanded by the 
Board in order to obtain additional medical information.  The 
claim is again before the Board for appellate consideration.

The veteran's case is currently under the regional office 
jurisdiction of VA's Waco, Texas, RO. 


REMAND

In August 1997, the Board remanded the issue of entitlement 
to a compensable disability evaluation for dermatofibroma, in 
order to obtain the report of a contemporaneous and 
comprehensive VA examination report.  An examination was 
accorded the veteran in June 2000, and the report thereof has 
been associated with his claims folder.  His accredited 
representative, however, contends that it is not sufficiently 
comprehensive, and does not furnish the information that is 
needed in order to evaluate the severity of dermatofibroma 
under the appropriate diagnostic criteria.  As is noted, the 
criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2000), whereby dermatofibroma is evaluated as analogous to 
eczema, a 10 percent rating can be awarded for skin problems 
that involve an exposed surface or extensive area, and a 30 
percent rating can be assigned for skin problems that are 
manifested, in part, by constant exudation or itching.  The 
report of the June 2000 examination does not furnish this 
information, and it is the opinion of the Board that the 
report of another VA dermatological examination, conducted so 
as to elicit the proper medical information, would be 
helpful.  See Stegall v. West, 11 Vet. App. 268 (1998).

This case is accordingly REMANDED for the following:

1.  The RO should accord the veteran a 
special dermatological examination, in 
order to ascertain the nature and 
severity of his dermatofibroma.  The 
examiner should be specifically requested 
to indicate 

whether there is any exfoliation, 
exudation or itching; whether any 
exfoliation or itching is intermittent or 
constant; the extent of any exfoliation, 
exudation or itching, and whether any 
exposed surface is involved; whether 
there are any extensive lesions or marked 
disfigurement; and whether there is any 
ulceration, or systemic or nervous 
manifestations.  

All findings, and the reasons therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be made available to the examiner, for 
his or her review and referral, prior to 
this examination, and he or she is to 
indicate on the examination report that 
he or she has reviewed the claims folder 
prior to undertaking examination of the 
veteran.

2.  Following completion of the above, 
the RO should review the claim, and 
determine whether a compensable 
disability evaluation for dermatofibroma 
can now be assigned.  In so doing, the RO 
is to take into account the fact that the 
veteran's appeal arises from an original 
grant of service connection, and 
accordingly should review this claim 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999), whereby "staged ratings" 
can be granted in such circumstances.

3.  If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also notified that failure to report for a 
scheduled VA examination without demonstrated good cause 
therefor may result in adverse action with regard to his 
claim, to include the possible denial thereof.  38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of 
this claim should be made.


		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



